Citation Nr: 0005379	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-05 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a chronic right 
knee disability.

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a chronic left 
knee disability.

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for asthma and hay 
fever.

4.  Entitlement to service connection for a chronic left 
ankle disability.

5.  Entitlement to service connection for a chronic back 
disability.

6.  Entitlement to service connection for a chronic pulmonary 
disability including asbestosis (exclusive of asthma and hay 
fever).

7.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.

8.  Entitlement to permanent and total disability rating for 
nonservice-connected pension purposes.


REPRESENTATION

Veteran represented by:	Luke A. Brennan, Attorney at 
Law


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1966 to 
July 1969 and from April 1971 to September 1982.  This matter 
comes to the Board of Veterans' Appeals (Board) from the 
Department of Veterans Affairs (VA) Denver Regional Office 
(RO) February 1997 rating decision which denied a compensable 
rating for the service-connected bilateral hearing loss, 
service connection for asbestosis and chronic back and left 
ankle disabilities, entitlement to permanent and total 
disability rating for nonservice-connected pension purposes, 
and declined to reopen the claims of service connection for 
hay fever/asthma and chronic left and right knee 
disabilities.

By December 1997 rating decision, the RO denied the veteran's 
claim of entitlement to compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991) for memory 
impairment.  Notice of disagreement with regard to that 
matter was received by the RO in March 1998 and a statement 
of the case was issued in November 1998, but as he did not 
file a substantive appeal relative to that issue, it is not 
now in appellate status.  38 U.S.C.A. § 7105 (West 1991).

Service connection for asthma/hay fever was initially denied 
by RO rating decision in January 1984, and no timely appeal 
therefrom was filed by or on behalf of the veteran.  By a 
rating decision in February 1997 (here on appeal), the RO 
denied the veteran's claim of service connection for 
asbestosis and declined to reopen his claim of service 
connection for hay fever/asthma, according his claims of 
service connection for pulmonary/respiratory disability 
separate consideration consistent with Ashford v. Brown, 
10 Vet. App. 120, 123 (1997) (holding that a new diagnosis of 
a disorder constitutes a new claim and requires an initial 
adjudication of such claim).  As the January 1984 RO rating 
decision denied service connection only for asthma/hay fever, 
the veteran's current claim of service connection for 
pulmonary/respiratory disability other than asthma/hay fever 
is not subject to finality review and is properly framed as 
listed on the title page above.

Appellate consideration of the issues of entitlement to 
service connection for right and left knee disabilities, and 
a variously-diagnosed pulmonary disability, along with the 
issues of entitlement to a compensable rating for the 
service-connected bilateral hearing loss and permanent and 
total disability rating for nonservice-connected pension 
purposes will be deferred pending completion of the 
development requested in the remand below.


FINDINGS OF FACT

1.  Service connection for bronchial asthma/hay fever and 
chronic left and right knee disabilities was denied by RO 
rating decision in January 1984, and no timely appeal 
therefrom was filed.

2.  Evidence submitted in support of the application to 
reopen the claims of service connection for asthma/hay fever 
and left and right knee disabilities since the January 1984 
RO rating decision is new, relevant and probative of the 
issues at hand.

3.  Variously diagnosed pulmonary disabilities, including 
asthma, bronchial asthma, bronchitis, hay fever, and 
pneumonia may possibly be linked to the veteran's service.

4.  The evidence of record indicates that the veteran's left 
and right knee disabilities may possibly be linked to his 
active service.

5.  There is no current medical diagnosis of chronic organic 
disability involving the left ankle, and competent medical 
evidence does not show that any such claimed disability is 
linked to active service, any incident occurring therein, or 
episodes of pain and swelling of the left ankle treated in 
service.

6.  Symptomatology or impairment involving the veteran's back 
was not evident in service or for several years thereafter; 
competent medical evidence does not show that the current 
back disability is linked to active service or any incident 
occurring therein.


CONCLUSIONS OF LAW

1.  Evidence submitted since the January 1984 RO rating 
decision denying service connection for asthma/hay fever and 
chronic left and right knee disabilities is new and material 
and the claims are reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (1999).

2.  The claim of service connection for a chronic right knee 
disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The claim of service connection for a chronic left knee 
disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  The claim of service connection for a chronic pulmonary 
disability (including asthma, bronchial asthma, bronchitis, 
hay fever, pneumonia) is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

5.  The claim of service connection for a chronic left ankle 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

6.  The claim of service connection for a chronic back 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence claims:

Service connection for hay fever/asthma and chronic left and 
right knee disabilities was denied by January 1984 RO rating 
decision, finding that medical evidence did not show the 
presence of chronic left or right knee disabilities or 
asthma, and that hay fever was not a chronic disability for 
which service connection may be awarded.  An appeal from the 
January 1984 decision was not filed in a timely fashion.  
38 U.S.C.A. § 4005 (now 38 U.S.C.A. § 7105); 38 C.F.R. 
§ 19.192 (now 38 C.F.R. § 20.1103).  Accordingly, that rating 
decision became final and is not subject to revision on the 
same factual basis, but may be reopened on the submission of 
new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.104(a), 3.156(a).

The U.S. Court of Appeals for Veterans Claims (the Court) 
held that a three-step analysis must be performed when a 
claimant seeks to reopen a previously denied claim.  See 
Winters v. West, 12 Vet. App. 203 (1999); Elkins v. West, 
12 Vet. App. 209 (1999).  

First, it must be determined whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a).  
Second, if new and material evidence has been presented, the 
case must be reopened and immediately on reopening VA must 
determine whether, based on all the evidence and presuming 
its credibility, the claim as reopened is well grounded under 
38 U.S.C. § 5107(a).  Third, if the claim is well grounded, 
VA may evaluate the merits after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  Id.  

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted and prohibited if such evidence is 
not submitted.  See Barnett v. Brown, 83 F.3d 1380, 1383-84 
(Fed. Cir. 1996).  See also Winters, 12 Vet. App. at 206.  In 
addressing whether new and material evidence has been 
submitted, the Board must review the evidence before VA at 
the time of the prior decision, identify any additional 
evidence now before VA, and determine whether that additional 
evidence is both new and material.  If so, then the claim 
will be reopened.  If not, that is where the analysis must 
end as the Board lacks jurisdiction to further review the 
claim.  See Barnett, 83 F.3d at 1383-84.

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Fossie v. 
West, 12 Vet. App. 1 (1998).  

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
noted that not every piece of new evidence is "material," 
but that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Id., 155 F.3d at 1363.  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

With these considerations, the Board must now review all of 
the evidence submitted and associated with the claims folder 
since the final RO rating decision in January 1984.  Evidence 
of record at the time of the January 1984 RO rating decision 
included service medical records dated from December 1971 to 
June 1982.  On periodic medical examination in July 1973, no 
report or clinical findings referable to orthopedic symptoms 
or impairment were noted.  A January 1977 clinical note 
reveals that a right knee abrasion resulting in bruising and 
infection was healing well.  On examination, it was indicated 
that the knee was healing well, infection was only minimal, 
and no further treatment was required.  On periodic medical 
examination in August 1977, he indicated that he had a 
history of swollen or painful joints and broken bones.  No 
pertinent clinical findings were recorded on examination.  In 
January 1978, he fell and injured his left knee, resulting in 
pain, tenderness, crepitus, and reduced range of motion of 
the knee but, on examination, there was no evidence of knee 
fracture.  In August 1978, he indicated that he experienced 
left knee pain for 6 months due to trauma sustained in a 
fall.  In July 1979, he indicated that he sustained a 
twisting injury to the left knee while walking down stairs, 
resulting in a painful left knee.  On examination, he noted 
that he sustained left knee injury in a motorcycle accident 2 
years earlier. 

The service medical records reveal no report or clinical 
findings referable to pulmonary symptoms or impairment on 
periodic medical examination in July 1973.  On numerous 
occasions during service, the veteran received treatment for 
hay fever and other respiratory/pulmonary symptomatology.  On 
periodic medical examination in August 1977, he indicated 
that he had a history of hay fever but denied a history of 
asthma.  In June 1981, he sought medical treatment for 
shortness of breath and associated impairment in ability to 
run.  He indicated that he was not sure whether he had 
asthma, and asthma was not diagnosed on clinical examination.  
In June 1982, exertional asthma, by history, was diagnosed 
(numerous pulmonary symptoms and impairment exclusive of 
asthma were reported and treated during service, but symptoms 
and impairment not diagnosed as asthma will be discussed 
below, in conjunction with the claim of service connection 
for a chronic pulmonary disability including asbestosis).

On VA medical examination in December 1983, the veteran 
indicated that he had a 2-year history of bronchial asthma 
associated with wheezing and shortness of breath but, at the 
time of the examination, he reportedly was asymptomatic and 
did not experience wheezing or cough.  On examination, 
bronchial asthma by history, currently quiescent, was 
diagnosed.

On VA medical examination in December 1983, the veteran 
indicated that he sustained fractures of both patellae in 
1978 when he fell into a motor pool in Germany.  He indicated 
that the fractures healed sufficiently and he regained normal 
function of the knees, but he noted that he continued to 
experience stiffness and aching of the knees associated with 
weather changes.  On examination, there was no objective 
evidence of impairment and X-ray study of the knees was 
normal.  Status post bilateral patellar fracture in 1978 with 
minimal functional residuals was diagnosed.

Evidence submitted since the January 1984 RO rating decision 
denying service connection for asthma/hay fever and chronic 
left and right knee disabilities includes medical records 
from R. Lewis, M.D. and S. Bowen, M.D., from December 1985 to 
September 1993.  Such records reveal intermittent treatment 
associated with right knee injuries and document repeated 
reports of a history of asthma (e.g. July 1987 and September 
1993) and hay fever.  In August 1986, the veteran sustained a 
severe comminuted fracture of the proximal metaphysis of the 
right tibia with fractures into the lateral compartment and 
the lateral tibial plateau of the tibia and joint, and 
fracture of the right fibula neck and the proximal tibia, 
requiring surgical treatment of open reduction, internal 
fixation and skin graft.  During treatment, a history of left 
leg fracture was indicated.  On follow-up examination in 
April 1987, a history of fracture of both knee caps was 
indicated.  In July 1987, his right knee collapsed when he 
was walking down a ladder at work and, during medical 
treatment, history of right knee fracture and surgery in 
August 1986 and prior history of right patella fracture was 
indicated.  On examination, a history of left lower extremity 
fracture was also noted.  In March 1988, he slipped and fell 
on ice sustaining right tibia and fibula fractures (supported 
by radiographic evidence), requiring arthroscopic surgery.  
In September 1993, he was involved in a motor vehicle 
accident, sustaining a right knee laceration and requiring 
emergency room admission and treatment.  On examination, a 
history of prior right lower leg surgery was indicated.  X-
ray study of the right knee revealed (old) healed tibia and 
fibula fractures and osteoarthritis.  

On April 1996 medical examination by D. Crosson, M.D. 
(apparently performed in conjunction with the veteran's claim 
for Social Security Administration (SSA) benefits), the 
veteran indicated that he had a history of several right knee 
injuries, the first of which reportedly occurred during 
active service in 1975.  He indicated that he reinjured the 
right knee in 1988, requiring arthroscopic surgery, and that 
he fractured the right tibia in 1990.  On examination, 
disability and impairment involving the right knee, supported 
by radiographic evidence, was diagnosed (due to old injuries 
and fractures), but the left knee was deemed normal.  

On an October 1996 VA Agent Orange Registry questionnaire, 
the veteran indicated, in pertinent part, that he developed 
asthma as a result of Agent Orange exposure in Vietnam.  On 
the subsequent medical examination, asthma was diagnosed.

On VA medical examination in October 1996, the veteran 
indicated that he had sustained injuries to both knees in 
service (right knee injury in 1975, and left knee injury in 
1977 or 1978), and a right knee injury in 1986, requiring 
surgical treatment in 1987.  He indicated that he experienced 
shortness of breath and cough due to bronchial asthma which 
he believed to have developed as a result of Agent Orange 
exposure during service in Vietnam (also noting that he had 
experienced hay fever "all of his life"), and intermittent 
weakness, fatigue, and numbness involving both legs.  X-ray 
study of both knees revealed a well healed proximal right 
tibia and fibula fracture.  On examination, bronchial asthma 
and bilateral knee "condition," status post fracture of the 
right tibial plateau and comminuted fracture of the right 
tibia, were diagnosed.  

VA medical records from February 1994 to November 1997 reveal 
intermittent treatment associated with painful and weak 
knees, and document numerous reports of history of asthma 
(which reportedly had its onset during active service 
period).  During the veteran's hospitalization from April to 
August 1994 and on several occasions thereafter, adult-onset 
of asthma (by history) was indicated.  On medical examination 
in September 1994, asthma treated with Albuterol was 
diagnosed.  

The aforementioned VA medical records include an April 1994 
X-ray study of the knees, showing an old healed fracture of 
the right tibia and fibula, right knee degenerative 
arthritis, and premature osteopenia with growth arrest lines 
of both tibias; possible history of metabolic disease was 
also indicated.  During hospitalization from April to August 
1994, status post fracture of the right leg, status post 
fracture of the left knee, and right knee degenerative 
arthritis were diagnosed.  In July 1996, he reported a 
history of right fibula fracture in 1986.  On examination, 
status post multiple right leg fractures were diagnosed.  A 
September 1996 X-ray study of the left knee was interpreted 
as normal.  During this period of treatment, a history of 
numerous injuries to the knees (in-service and post-service) 
was provided.  

Based on the foregoing, the Board concludes that the newly-
submitted evidence, as discussed above, is material to a 
reopening of the veteran's service connection claims in that 
it includes evidence that must be considered in order to 
fairly decide the merits of the veteran's claims.  
Specifically, the claims of service connection for asthma and 
left and right knee disabilities were denied by the RO in 
January 1984 based on a finding that the medical evidence did 
not show the presence of such disabilities.  The newly-
submitted evidence documents intermittent medical treatment 
associated with left and right knee disabilities, and 
objectively demonstrable disabilities involving the knees 
have been shown by X-ray studies (see e.g. April 1994 X-ray 
study of the knees at a VA facility, as discussed in detail 
above).  Although the evidence also shows that the veteran 
sustained numerous right knee injuries after service 
separation, history of in-service injury and treatment was 
consistently indicated during post service treatment.  
Finally, the service medical records document in-service 
presence of symptoms and impairment involving both knees.  
Given the nature of the veteran's claims, the Board finds 
that there is new and material evidence sufficient to reopen 
the claims of service connection for chronic left and right 
knee disabilities.  In view of the foregoing, the Board will 
review the claims de novo.

With regard to the application to reopen the claim of service 
connection for asthma/hay fever, the newly-submitted evidence 
is likewise new and material and must be considered to fairly 
adjudicate the claim.  In particular, although the veteran's 
asthma was asymptomatic at the time of his VA medical 
examination in December 1983 (based on which examination 
report his claim was denied by RO rating decision in January 
1984), the newly-submitted evidence documents numerous 
findings of history of asthma, and the disease was in fact 
diagnosed on medical examination in September 1994 (at which 
time it was noted that the veteran used Albuterol to treat 
the disease) and on VA Agent Orange medical examination in 
October 1996.  As discussed above, the veteran's service 
medical records show the presence of pulmonary/respiratory 
symptomatology and impairment, and exertional asthma, by 
history, was diagnosed in June 1982.  Accordingly, the Board 
finds that there is new and material evidence sufficient to 
reopen the claim of service connection for asthma/hay fever, 
and the Board will review the claim de novo.

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection may 
also be allowed on a presumptive basis for arthritis, if the 
disability becomes manifest to a compensable degree within 
one year after the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

A review of the record indicates that the veteran's claims of 
service connection for asthma/hay fever and chronic left and 
right knee disabilities are well grounded.  38 U.S.C.A. 
§ 5107(a).  This finding is based on service medical records 
showing in-service evidence of respiratory symptomatology and 
treatment for left and right knee injuries, the veteran's own 
contention that the pertinent symptomatology had its onset 
during service, and current medical diagnoses of the claimed 
disabilities.  The Board notes that although he sustained 
numerous knee injuries after service, evidence of knee 
impairment was also documented during active service.  
Accordingly, the Board is of the opinion that the claims of 
service connection for asthma/hay fever and left and right 
knee disabilities are well grounded.  See Caluza v. Brown, 
7 Vet. App. 498 (1995).

Service connection claims:

As indicated above, service connection may be allowed for 
chronic disability, resulting from injury or disease, 
incurred in or aggravated by the veteran's period of active 
service, 38 U.S.C.A. §§ 1110, 1131, and may also be allowed 
on a presumptive basis for arthritis and bronchiectasis, if 
the pertinent disability becomes manifest to a compensable 
degree within one year after the veteran's separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  

If the veteran had wartime service in Vietnam, service 
connection may also be allowed on a presumptive basis for 
certain diseases associated with exposure to Agent Orange, if 
the disease becomes manifest to a compensable degree within a 
specified period of time after the veteran's separation from 
service.  38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. 
§§ 3.307(a), 3.309(e) (1999); see also McCartt v. Brown, 
12 Vet. App. 164 (1999).  The following diseases shall be 
service connected if the veteran was exposed to Agent Orange 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, and 
provided further that the requirements of 38 C.F.R. 
§ 3.307(d) are satisfied: chloracne or other acneform disease 
consistent with chloracne (if the disease becomes manifest to 
a compensable degree within one year after the last date on 
which the veteran was exposed to an herbicide agent), 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers, and soft-tissue 
sarcoma.  38 C.F.R. § 3.309(e).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1999).  

The Court has held that lay observations of symptomatology 
are pertinent to the development of a claim of service 
connection, if corroborated by medical evidence, see Rhodes 
v. Brown, 4 Vet. App. 124, 126-127 (1993), and established 
the following rules with regard to claims addressing the 
issue of chronicity.  Chronicity under the provisions of 
38 C.F.R. § 3.303(b) is applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service and still has such condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  A lay person is competent to testify 
only as to observable symptoms.  A lay person is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1999).

The threshold question which must be resolved is whether the 
veteran has presented evidence that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  A mere allegation that a disability is service 
connected is not sufficient; the veteran must submit evidence 
in support of his claim which would justify a belief by a 
fair and impartial individual that the claim is plausible.  
In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and a current 
disability (medical evidence).  See Caluza, 7 Vet. App. 498; 
see also, Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Where the determinative issue involves a question of medical 
diagnosis or causation, competent medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Thus, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

The veteran's service medical records, as identified above, 
reveal intermittent treatment associated with the cold, flu, 
sinusitis, rhinitis, and recurrent upper respiratory 
infections.  On examination in March 1975, rhinitis with 
allergic bronchitis was diagnosed.  On periodic medical 
examination in August 1977, he indicated that he had a 
history of chronic and frequent colds, sinusitis, and 
shortness of breath.  In November 1981, it was indicated that 
he had pneumonia, bronchial thickening (shown by X-ray 
evidence), and productive cough.  On examination, chronic 
bronchitis was diagnosed.  In December 1981, allergic 
bronchitis was diagnosed.  

The service medical records reveal that the veteran sustained 
trauma to the left 5th toe when he dropped a heavy object on 
the left foot February 1975.  In June 1977, he injured 
(sprained) his left ankle in a volleyball game, resulting in 
pain and swelling and requiring intermittent follow-up 
treatment.  On periodic medical examination in August 1977, 
it was indicated that he pulled ligaments in the left leg and 
experienced left ankle problems.  On examination, he reported 
a history of swollen or painful joints and broken bones.  In 
October 1979, he sustained a twisting injury to the left 
ankle, resulting in ankle pain.  X-ray study of the left 
ankle did not reveal evidence of a fracture.  

A review of the record reveals that the veteran's service 
records prior to December 1971 are missing, but the available 
records indicate that he may have served in Vietnam (he was 
awarded the Vietnam Service Medal and Vietnam Commendation 
Medal).  The Board notes that when complete service medical 
records are unavailable, the obligation of the Board to 
explain its findings and conclusions and to consider 
carefully the benefit of the doubt rule is heightened.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

On VA medical examination in December 1983, the veteran 
reported a history of respiratory symptomatology related to 
bronchial asthma (which was discussed above in conjunction 
with his application to reopen the claim of service 
connection for asthma), but he did not report any symptoms or 
impairment relating to the left ankle or the back.  Pulmonary 
function study revealed moderate restrictive and mild 
obstructive impairment.

Medical records from Drs. Lewis and Bowen from December 1985 
to September 1993 reveal, in pertinent part, that the veteran 
fell down the stairs in December 1985 resulting in low back 
pain and muscle spasm.  X-ray study of the lumbar spine did 
not reveal any abnormality.  On examinations in August 1986 
and July 1987 (performed following his right knee injuries), 
there was no evidence of impairment or symptoms involving the 
spine, left ankle, or the lungs.  On examination following 
his motor vehicle accident in September 1993, there was no 
evidence of pulmonary/respiratory impairment, and examination 
of the back revealed full range of motion and absence of 
tenderness.  

On April 1996 medical examination by D. Crosson, M.D., the 
veteran indicated that he sustained low back trauma when he 
was lifting some "mild" weights at home in February 1996, 
resulting in severe low back pain.  X-ray study of the lumbar 
spine revealed mild degenerative changes and osteophytic 
spurring.  Dr. Crosson indicated, in pertinent part, that the 
veteran had some back pain, but that it was not significant.

On October 1996 VA Agent Orange Registry questionnaire, the 
veteran indicated, in pertinent part, that he experienced 
symptoms of shortness of breath and low back pain.  On 
medical examination, degenerative arthritis involving the 
lumbosacral spine was diagnosed.

On VA medical examination in October 1996, the veteran 
indicated that he experienced intermittent low back and left 
ankle pain since injuries and trauma during active service, 
noting that he had sustained another injury to the low back 
in December 1985 (resulting in lumbosacral strain).  He 
suggested that he was exposed to Agent Orange during service 
in Vietnam and worked with asbestos for 14 years in service, 
attributing his current pulmonary/respiratory symptoms and 
impairment (including asbestosis) to such asbestos and Agent 
Orange exposure in service.  Pulmonary function study and X-
ray study of the chest did not reveal any abnormality.  
Examination of the left ankle did not reveal objective 
evidence of impairment and X-ray study of the left ankle was 
"unremarkable."  On examination, history of lumbosacral 
strain with mild degenerative arthritis at T11-12 and L3-4 
(supported by radiographic evidence), left ankle sprain with 
signs and symptoms as described, pulmonary disorder 
(bronchial asthma), and history of asbestos exposure without 
any residuals were diagnosed.  

VA medical records from February 1994 to November 1997 reveal 
intermittent treatment associated with pulmonary, back, and 
left ankle symptomatology and impairment.  On numerous 
occasions during the treatment, the veteran indicated that he 
sustained back and left ankle injuries in service and 
experienced recurrent symptoms of pain and weakness since 
that time.  During hospitalization from March to August 1994, 
low back pain was diagnosed.  A May 1994 X-ray study of the 
spine revealed thoracic and lumbar spine spondylosis.  A 
February 1996 magnetic resonance imaging study of the lumbar 
spine and September 1996 X-ray study of the thoracic and 
lumbar spine did not reveal any abnormality.  

During the period of VA medical treatment from February 1994 
to November 1997, the veteran indicated that he experienced 
various pulmonary and respiratory symptoms since active 
service, suggesting that his in-service exposure to asbestos 
and Agent Orange resulted in his chronic pulmonary disability 
(including asbestosis).  On several occasions during 
treatment, a history of asbestosis was indicated, but June 
1994, January 1996, and July 1996 X-ray studies of the chest 
were normal.  On examination in June 1994, possible viral 
syndrome and an unconfirmed diagnosis of pneumonitis were 
indicated.  

Based on the foregoing, the Board finds that the claims of 
service connection for chronic back and left ankle 
disabilities are not well grounded.  

With regard to the claimed left ankle disability, although 
the veteran's service medical records reveal intermittent 
treatment associated with left ankle pain and swelling 
following trauma, and "problems" with the left ankle were 
indicated on periodic medical examination in August 1977, 
chronic organic disability involving the left ankle was not 
diagnosed prior to service separation or indeed at any time 
after service (an October 1979 X-ray study of the left ankle 
did not reveal any abnormality).  Although post service 
medical records, as discussed above, reveal repeated reports 
of in-service injuries to the left ankle, and left ankle 
sprain was diagnosed on VA medical examination in October 
1996, the medical evidence of record does not suggest that 
any subjectively-perceived symptomatology involving the left 
ankle may be related to service or any incident occurring 
therein.  Although a diagnosis of left ankle sprain, with 
signs and symptoms as described (on examination) was 
indicated on VA medical examination in October 1996, such 
diagnosis was entered based on the veteran's report of in-
service ankle trauma.  At the time of the examination, there 
was no objectively demonstrable impairment involving the 
ankle, and X-ray study of the ankle was unremarkable.  
Accordingly, as there is no current confirmed diagnosis of 
organic disability of the veteran's left ankle, the claim 
must be denied as not well grounded.  See Rabideau, 2 Vet. 
App. 14; see also Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (in the absence of proof of a present disability there 
can be no valid claim).

The Board is mindful of the veteran's contention that he 
currently has a chronic disability involving the left ankle, 
and that such disability is related to active service.  While 
the credibility of his contention is not challenged and his 
competence to testify with regard to observable symptoms of 
recurrent pain is noted, consistent with Cartright v. 
Derwinski, 2 Vet. App. 24 (1991), he is simply not competent, 
as a lay person, to render a medical diagnosis of chronic 
organic disability of the left ankle, or to provide a nexus 
or etiological link between in-service symptoms and any 
current symptomatology.  See Grivois, 6 Vet. App. at 140, 
citing Espiritu, 2 Vet. App. at 494. 

With regard to the claimed back disability, although the 
veteran's service medical records prior to December 1971 are 
unavailable and he may have sustained back trauma prior to 
that time, history or contemporaneous symptomatology, 
impairment, or injury to the back are not documented in the 
service medical records since December 1971.  Evidence of 
back injury or impairment was not indicated on periodic 
medical examinations during service or on VA medical 
examination in December 1983.

The evidence of record reveals that symptomatology involving 
the veteran's back had its initial onset as a result of 
trauma in December 1985 (see medical records from Drs. Lewis 
and Bowen from December 1985 to September 1993).  During 
treatment in December 1985, no reference was made with regard 
to any past disability or injury involving the back.  Since 
the time of the initial treatment of back pain and muscle 
spasm in December 1985, he received intermittent medical 
treatment due to recurrent injuries and trauma to the back.  
Although he indicated on several occasions during such 
treatment that he initially injured the back in service, his 
treating and/or examining physicians did not suggest that any 
contemporaneous back symptomatology or disability were 
related to active service or any incident occurring therein.  

The Board notes that although the veteran is competent to 
state that he did sustain a personally observable injury in 
service, resulting in recurrent back pain and impairment, 
contemporaneous medical evidence does not support his 
contention that back injury requiring medical treatment 
occurred in service.  While the credibility of the veteran's 
contention with regard to in-service occurrence of back 
injury is presumed and is not challenged, chronic back 
disability was not clinically evident for several years after 
service separation.  The Board also notes that the veteran, 
as a lay person, is not competent to render a medical opinion 
that a current chronic back disability is etiologically 
related to service or any incident occurring therein.  See 
Grivois, 6 Vet. App. at 140, citing Espiritu, 2 Vet. 
App. at 494.

The medical evidence of record documents treatment for back 
pain stemming from injuries which he is shown to have 
sustained after service separation and, although there is a 
current medical diagnosis of a back disability, the evidence 
does not suggest that it may be related to service or any 
incident occurring therein.  

Finally, the evidence of record does not show, nor is it 
contended by or on behalf of the veteran, that the claimed 
back and left ankle disabilities are related to combat 
service; thus, the provisions of 38 U.S.C.A. § 1154(b) (West 
1991) are not applicable in these claims.

If a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  A not well-grounded claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, VA does not have a duty to assist the veteran in the 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy, 
1 Vet. App. at 81-82.  

The RO has advised the veteran of the evidence necessary to 
establish a well-grounded claim, and he has not indicated the 
existence or availability of any medical evidence (not 
already of record) that would render his claims of service 
connection for chronic back or left ankle disabilities well-
grounded. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

With regard to the claim of service connection for a chronic 
pulmonary disability, the Board finds that the claim is well 
grounded.  The veteran's service medical records, as 
discussed above, document intermittent treatment associated 
with various pulmonary/respiratory symptomatology including 
upper respiratory infections, shortness of breath, pneumonia, 
and bronchitis.  Although he was asymptomatic on VA medical 
examination in December 1983, pulmonary function study 
performed at that time revealed obstructive and restrictive 
impairment.  Moreover, pulmonary/respiratory impairment and 
disability were indicated on numerous occasions during post 
service medical treatment discussed in detail above, and 
bronchial asthma was diagnosed on VA medical examination in 
October 1996.  Although the exact nature and etiology of 
pulmonary/respiratory disability is not clear, the entirety 
of the evidence shows that the pertinent symptomatology was 
evident during active service and thereafter.  The Board 
notes that the veteran is not competent to provide a medical 
diagnosis of a chronic pulmonary/respiratory disability or to 
relate any current disability to symptoms experienced in 
service.  See Grivois, 6 Vet. App. at 140, citing Espiritu, 
2 Vet. App. at 494.  However, he is competent to state that 
he has experienced pulmonary symptoms and impairment since 
active service, and such contention is corroborated by the 
medical evidence of record.  Thus, the Board concludes that 
while the claim is well grounded, the evidence is not of the 
quality necessary to support a grant of service connection 
for a pulmonary disability.  For this reason, the claim will 
be addressed further in the Remand section which follows.


ORDER

New and material evidence having been presented in support of 
the claims of service connection for asthma/hay fever and 
left and right knee disabilities, the claims are reopened.

Service connection for a chronic left ankle disability is 
denied.

Service connection for a chronic back disability is denied.

The claim of service connection for a chronic pulmonary 
disability (including asthma, bronchial asthma, bronchitis, 
hay fever, and pneumonia) is well grounded.


REMAND

When a claim is well grounded, VA has a duty to assist the 
veteran in the development of facts pertinent to his claim, 
see 38 U.S.C.A. § 5107(b), which includes a thorough VA 
examination.  Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121 (1991).

Initially, the Board notes that the veteran's claims, as 
reflected on the title page of this decision, for entitlement 
to service connection for asthma and hay fever and for 
entitlement to service connection for a chronic pulmonary 
disability including asbestosis, but exclusive of asthma and 
hay fever, had been treated as two separate claims due to the 
different procedural postures of each.  Now that the Board 
has reopened the claim pertaining to asthma and hay fever, 
and found the claim to be well grounded, this claim stands in 
the same posture as the claim for service connection for a 
chronic pulmonary disability including asbestosis:  that is, 
both claims have been determined to be well grounded and must 
be developed prior to further review on their merits.  
Because both claims overlap in substance, as they both 
pertain to pulmonary disabilities, they will be treated as 
one single claim from this point on.  This treatment is 
judicially and administratively efficient, as well as more 
accurately reflecting the nature of the disability claimed.  
Furthermore, treating the two claims together results in more 
equitable treatment from the veteran's perspective as well, 
as all the evidence relating to his pulmonary disabilities 
will be reviewed at once and any argument he presents may be 
more effectively directed at the substance of his claim now 
that the procedural disparities have been removed. 

With regard to the claims of service connection for chronic 
left and right knee disabilities and a chronic, variously-
diagnosed pulmonary disability, the evidence reveals that 
symptomatology and impairment associated therewith were 
evident in service and thereafter (and it appears that the 
veteran sustained additional right knee injuries after 
service).  However, the exact nature and etiology of the 
current bilateral knee and pulmonary disabilities is not 
clear.  Thus, the Board believes that clarification should be 
sought, including a thorough review the veteran's entire 
claims file, to determine the nature and etiology of any 
chronic left and right knee disabilities and chronic 
pulmonary disability which may now be present.  See Suttmann 
v. Brown, 5 Vet. App. 127, 137 (1993).

With regard to the claim of a compensable rating for the 
service-connected bilateral hearing loss, the Board finds 
that the claim is well grounded as it is capable of 
substantiation.  Murphy, 1 Vet. App. 78.  This finding is 
based on the veteran's assertion that his hearing impairment 
has increased in severity.  Proscelle v. Derwinski, 1 Vet. 
App. 629 (1992).  When a claim is well grounded, VA has a 
duty to assist in the development of facts pertinent to the 
claim (38 U.S.C.A. § 5107(b)) including a pertinent, thorough 
VA medical examination.  Hyder, 1 Vet. App. 221.

During the pendency of the veteran's appeal, the rating 
criteria under which diseases of the ear and other sense 
organs are rated were amended, effective June 10, 1999.  
38 C.F.R. § 4.85 et seq. (64 Fed. Reg. 25, 202-10).  It is 
apparent that the RO has not had an opportunity to evaluate 
the claim pursuant to the newly-amended regulation, of which 
the version most favorable to him must be applied.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  The 
clinical evidence of record, including an October 1996 VA 
audiological examination report, indicates that the 
aforementioned amendments to the Schedule for Rating 
Disabilities may be applicable to the veteran's claim.  See 
38 C.F.R. § 4.86 (1999).  Thus, further development of the 
medical evidence, to comply with the recently amended 
criteria, is required.  

VA nonservice-connected disability pension benefits are 
payable to a veteran who served for 90 days or more during a 
period of war (which is not in dispute in this case as the 
veteran was on active duty for more than 90 days during the 
Vietnam era), and who is permanently and totally disabled due 
to nonservice-connected disabilities that are not the result 
of his own willful misconduct.  38 U.S.C.A. § 1521; see 
Dilles v. Brown, 5 Vet. App. 88, 89-90 (1993) and cases cited 
therein.  If a veteran's combined disability is less than 100 
percent, he must be unemployable by reason of disability.  
38 C.F.R. §§ 3.321, 3.340, 3.342 and Part 4; see Brown (Clem) 
v. Derwinski, 2 Vet. App. 444, 446 (1992).

The Board finds that the veteran's nonservice-connected 
pension claim is well grounded, as it is plausible and 
capable of substantiation.  Murphy, 1 Vet. App. at 81.  This 
finding is based on his assertion that his disabilities have 
rendered him unemployable.  Proscelle, 1 Vet. App. 629; King 
v. Brown, 5 Vet. App. 19 (1993).  Once determined that a 
claim is well grounded, VA has a duty to assist in the 
development of evidence pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).

The Board notes that VA medical examinations were performed 
in October 1996 and February 1997, at which times several 
disabilities were identified and diagnosed, including 
psychiatric impairment including post-traumatic stress 
disorder (PTSD).  Post service medical records identified 
above reveal intermittent treatment associated with 
psychological/psychiatric impairment and reveal various 
diagnoses of psychiatric disabilities.  Yet, impairment 
associated with the veteran's psychiatric disability has not 
been taken into consideration by the RO in adjudicating the 
veteran's nonservice-connected pension claim (see February 
1997 RO rating decision subject to the instant appeal).  
Thus, the Board is of the opinion that a comprehensive VA 
medical examination should be performed to determine whether 
the veteran's impairment, including any due to psychiatric 
disability, causes him to be unemployable.  

Finally, the Board notes that the evidence indicates that the 
veteran may be in receipt of SSA disability benefits (see 
April 1996 medical examination from Dr. Crosson).  Although a 
decision by the SSA is not controlling for purposes of VA 
adjudication, it is pertinent to a complete and equitable 
adjudication of the veteran's claim, especially as this claim 
involves questions of employability.  Thus, medical records 
forming the basis for the award of SSA disability benefits, 
if available, should be added to the claims file prior to a 
resolution of the veteran's claims.  Murincsak v. Derwinski, 
2 Vet. App. 363 (1992). 

To ensure that VA has met its statutory duty to assist and to 
ensure full compliance with due process requirements, the 
remaining issues on appeal are REMANDED for the following 
action:

1.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
for all disabilities since November 
1997.  After any necessary 
authorizations are obtained from the 
veteran, copies of all relevant VA or 
private reports of treatment should be 
obtained and added to the claims folder.

2.  The RO should contact the SSA and 
attempt to secure for the claims folder 
copies of records pertinent to the 
veteran's claim for SSA disability 
benefits, the medical records relied on 
concerning that claim, as well as any 
final determination regarding such 
disability benefits.  38 U.S.C.A. § 5106 
(West 1991).

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
etiology of all left and right knee 
disabilities now present.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
this request for medical opinion, and 
any report must reflect the examiner's 
review of pertinent evidence in the 
claims folder.  All tests and studies 
deemed helpful by the examiner should be 
conducted in conjunction with the 
examination, and the results thereof 
made available to the examiner for 
review.  The examiner should be asked to 
provide an opinion as to whether it is 
as likely as not that any left or right 
knee disability found is causally 
related to service, keeping in mind the 
nature of the veteran's service (to the 
extent possible, the examiner should be 
asked to comment on whether in-service 
knee pathology may be distinguished from 
post-service pathology, and if so, the 
examiner should be requested to explain 
such distinction).  If any of the 
foregoing cannot be determined, the 
examiner should so state for the record.  
A complete rationale for all opinions 
expressed and conclusions reached should 
be fully explained.

4.  The veteran should be afforded a VA 
pulmonary examination to determine the 
nature and etiology of all 
pulmonary/respiratory disabilities now 
present.  The claims folder must be made 
available to the examiner for review in 
conjunction with this request for 
medical opinion, and any report must 
reflect the examiner's review of 
pertinent evidence in the claims folder.  
All tests and studies deemed helpful by 
the examiner should be conducted in 
conjunction with the examination, and 
the results thereof made available to 
the examiner for review.  The examiner 
should be asked to provide an opinion as 
to whether it is as likely as not that 
any pulmonary/respiratory disability 
found is causally related to service, 
keeping in mind the nature of the 
veteran's service (to the extent 
possible, the examiner should be asked 
to comment on whether in-service 
pulmonary symptomatology may be 
distinguished from post-service 
symptomatology, and if so, the examiner 
should be requested to explain such 
distinction).  If any of the foregoing 
cannot be determined, the examiner 
should so state for the record.  A 
complete rationale for all opinions 
expressed and conclusions reached should 
be fully explained.

5.  The veteran should then be afforded 
a VA audiological examination to 
determine the nature and severity of his 
service-connected bilateral hearing 
loss.  The claims folder and the 
information necessary for the examiner 
to make findings concerning the rating 
of the service-connected hearing loss in 
accordance with the new criteria 
effective June 10, 1999 (38 C.F.R. 
§ 4.85 et seq.) must be provided the 
examiner for review in conjunction with 
the examination.  

6.  The RO should then review the 
veteran's claim for increased rating for 
bilateral hearing loss in accord with 
new criteria referable to diseases of 
the ear and other sense organs 
(38 C.F.R. § 4.85 et seq.), applying the 
criteria most favorable to the veteran.  
Karnas, 1 Vet. App. at 312-13.

7.  The RO should schedule the veteran 
for a general VA medical examination to 
identify all disabilities that he now 
has and the extent of any functional 
impairment caused thereby.  Any 
diagnostic testing necessary to reach a 
diagnosis or ascertain the functional 
impairment of an affected part should be 
accomplished, and copies of any such 
test results made available to the 
examiner for review and placed in the 
claims folder.  The claims folder must 
be provided the examiner for review in 
conjunction with the examination.  The 
examiner should be requested to provide 
an opinion as to the severity (e.g., 
slight, mild, moderate, severe, 
complete) of the functional limitation 
for work caused by the combined effect 
of all disabilities noted.  38 C.F.R. 
§ 4.10 (1999).  The findings of the 
examiner should be set forth in the 
examination report and a complete 
rationale provided for any opinion 
expressed by the examiner.

8.  The RO should again review the 
record, and specifically document 
consideration of 38 C.F.R. 
§ 3.321(b)(1).  Floyd v. Brown, 9 Vet. 
App. 88 (1996) (the Board is precluded 
from assigning an extraschedular rating 
in the first instance).  

9.  Then, the RO should review all new 
medical evidence, and another rating 
decision should ensure that each 
disability has been assigned a rating 
under the Rating Schedule.  Roberts v. 
Derwinski, 2 Vet. App. 387, 390 (1992).  
The RO should assess the history of his 
disabilities and the effect of pain 
(where appropriate).  A determination 
should be made as to whether any 
disability is the result of the 
veteran's willful misconduct.  The issue 
should then be considered under the two-
prong test enunciated in Brown v. 
Derwinski, 2 Vet. App. 444, 446-447 
(1992), i.e., considering the 
"objective" standard under 38 C.F.R. 
§§ 4.15, 4.16 and 4.17 (1999), and 
"subjective" standard under 38 C.F.R. 
§§ 3.321(b)(2), 4.15 and 4.17 (1999).  
The ratings assigned the disabilities 
and considered for pension purposes 
should then be combined under 38 C.F.R. 
§ 4.25 (1999).

10.  The RO should carefully review the 
examination reports and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above has not been 
furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for review.  
The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals


 



